DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29th, 2022 has been entered.

Response to Amendment
Applicant's amendments filed September 29th, 2022 have been entered. Claim 1 has been amended. (Claim 22 states that it has been amended but no clear amendments have been imparted.)
The Section 112, 1st paragraph rejections made in the Office action mailed March 31st, 2022 have been maintained and have been updated to reflect Applicant’s amendments as recited below.
The Section 102/103 rejections of claims 12, 17-20, and 22 over Atthi (optionally in view of Dorrer) made in the Office action mailed March 31st, 2022 have been maintained due to Applicant’s arguments were unpersuasive, whereas the rejections of the dependent claims have been slightly modified as recited below.
The Section 103 rejections of claims 1, 3, 6-7, and 10 over Atthi in view of Ivanova/Sussary-Arce (and optionally Dorrer) made in the Office action mailed March 31st, 2022 have been maintained due to Applicant’s arguments were unpersuasive.

Response to Arguments
Applicant's arguments filed September 29th, 2022 have been fully considered but they are not persuasive.

In regard to Applicant’s attempts to compare Atthi to Kaulbach regarding the findings of the Federal Court:
Atthi is different in nature than Kaulbach.
Kaulbach is a patent, Atthi is non-patent scientific literature.
While both types are valid as prior art, the discovery style nature of scientific literature disclosure should be interpreted differently than an objective-based patent disclosure. This is further referenced in part (c).
Kaulbach was a single reference with no additional outside motivation provided.
Atthi is in view of secondary/tertiary references motivating usage and modification of the non-preferred ultrahydrophilic surface.
Kaulbach teaches/emphasizes a “very narrow molecular-weight distribution”, which would have affected the melt flow rate in relation to the polymer as claimed. How one of ordinary skill in the art would increase the melt flow rate to meet the claimed range without acknowledging this critical/essential teaching that would have affected the formation thereof and without a secondary reference was what the crux of the issue was in this case.
In contrast, while Atthi emphasizes the desire to form ultrahydrophobic surfaces for black silicon and the usefulness therefore, it teaches how to form them by coating a hydrophobic silane surface coating an already ultrahydrophilic nanostructured black silicon surface. Therefore, the formation of an ultrahydrophilic structured surface is fundamental to and inline with the formation of an ultrahydrophobic structured surface, not in opposition to the formation like Kaulbach.
There is no intention to alter the fundamental inventive concept in the formation of a nanostructured black silicon, therefore the only requirement for proper motivation would be providing a potential use for/motivation to modify an identically formed surfaces having a ultrahydrophilic nature. This is in opposition to Applicant’s assertion that Atthi teaches that ultrahydrophobic surfaces are an improvement on ultrahydrophlic surfaces, an assertion for which they do not provide any evidence or citations.
Lastly, the only teaching in Atthi regarding the preference for an ultrahydrophobic surface, is solely “a great interest in its great potential for various applications including water-repellence, anti-adhesion, anti-fouling, and various Micro-Electrical Mechanical Systems (MEMS) such as a micro-fluidic device”. Therefore, the only difference between utilizing/modifying a ultrahydrophilic nanostructured surface and an ultrahydrophobic surface is an alternative motivation for forming the nanostructured surface. This is exemplified by Routenberg, who teaches micro-fluidic device [0122-0128] comprising a nanostructured black silicon surface that is formed such that some of the surface is ultrahydrophilic (due to a silicon oxide coating) and other portions are ultrahydrophobic by coating only portion of the oxidized surface [0104], in a process very similar to that of Atthi.

Applicant further argues that Sussarey-Arce would not have been motivated to use the process of Atthi in the formation of their black silicon.
This fundamentally misunderstands the nature of the rejection. The rejection was purposed around motivating the modification of the usage of the ultrahydrophilic surface formed by Atthi, not that Sussarey-Arce would use the process of Atthi to form their hydrophilic surface.
There is no evidence or citations to this assertion.

Lastly, these arguments are not effective at all in that the rejection of independent claim 12, which does not require the use of Ivanova or Sussarey-Acre. Relatedly, in regard to claim 1, Applicant’s own disclosure does not teach a superhydrophilic surface used or formed with a silane functionalization, but rather discloses the reverse to one of ordinary skill in the art.
In the mentions of silane functionalization in Applicant’s disclosure, it teaches:
 “[N]anopillar surfaces can be coated with atomic layers… They can be readily surface modified for any exposed functionalization using silane chemistry… For example, Regime 3 materials can be made hydrophobic by silanization with amino silanes. Regime 1 materials that are hydrophilic can be made super hydrophilic with acid etching.” [PGPub, 0053]. In fact, it is disclosed that Regime 3 materials are naturally superhydrophilic in their formation [0112], wherein Regime 3 , until the silane functionalization as recited above. This would be identical to the disclosure of Atthi.
“It should be appreciated that hydrophobic and superhydrophobic surfaces would require changes in substrate chemistry. Short molecules could be attached to the hydroxylated surfaces via silanization, for instance. These modified surfaces with various functional groups exhibited would elicit differences in wettability from the parent materials.” [PGPub, 0116]
The only other disclosure of silane surface chemistry [0164] is not in reference to any aspect of surface wettability, hydrophilic or hydrophobic.
Therefore, one of ordinary skill in the art one of ordinary skill in the art reading the current disclosure would not have linked or understood silane functionalization of the nanotextured surface as being workable or possible in combination with a superhydrophilic (ultrahydrophilic) surface.

In conclusion, while Atthi does teach and emphasize how and why to form an ultrahydrophobic black silicon surface, the disclosure could easily be used by one of ordinary skill in the art as the basis for forming/modifying an ultrahydrophilic black silicon surface without fundamentally modifying the formation of the ultrahydrophobic black surface, as the formation of these two seemingly contrasting surfaces are merely a surface treatment apart from one another (evidenced by secondary reference Dorrer using polymer coatings, using a silane monolayer as a passivation layer, or by Routenberg as recited above), wherein secondary references provide the proper motivation to do so.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-7, 10, & 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, Applicant’s disclosure teaches the following in regard to silane functionalization:
 “[N]anopillar surfaces can be coated with atomic layers… They can be readily surface modified for any exposed functionalization using silane chemistry… For example, Regime 3 materials can be made hydrophobic by silanization with amino silanes. Regime 1 materials that are hydrophilic can be made super hydrophilic with acid etching.” [PGPub, 0053]. In fact, it is disclosed that Regime 3 materials are naturally superhydrophilic in their formation [0112], wherein Regime 3 , until the silane functionalization as recited above. This would be identical to the disclosure of Atthi.
“It should be appreciated that hydrophobic and superhydrophobic surfaces would require changes in substrate chemistry. Short molecules could be attached to the hydroxylated surfaces via silanization, for instance. These modified surfaces with various functional groups exhibited would elicit differences in wettability from the parent materials.” [PGPub, 0116]
The only other disclosure of silane surface chemistry [0164] is not in reference to any aspect of surface wettability, hydrophilic or hydrophobic.
Therefore, one of ordinary skill in the art one of ordinary skill in the art reading the current disclosure would not have linked or understood silane functionalization of the nanotextured surface as being workable or possible in combination with a superhydrophilic (ultrahydrophilic) surface.
Claims 3, 6-7, and 10 are rejected for being dependent on a rejected claim.
Claim 22 is rejected for recited “the portion” without an antecedent basis.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 17-20, & 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Atthi et al. (“Increasing Active Surface Area…”) (hereinafter “Atthi”) or, in the alternative, under 35 U.S.C. 103 as obvious over Atthi, alone or in view of Dorrer et al. (“Wetting of Silicon Nanograss…”) (hereinafter “Dorrer”).
Regarding claims 12 and 17-18, Atthi teaches using the black silicon inductively coupled plasma DRIE/Bosch process to form ultra-hydrophobic surfaces by maximizing Wenzel roughness [Introduction, pg. 1], inherently greater than 1, via forming a plurality of functional needle-shaped nano-pillars on a silicon substrate (wafer) that are initially ultra-hydrophilic before being functionalized with siliane chemistry, specifically trichloro(1H,1H, 2H,2H-perfluorooctyl)silane. The nanostructured surface (of examples DOE#1-9, more specifically example 5) having a water contact angle of close to 0°, assumed to be about 5°/below 20° (Fig. 7), comprises nano-pillar size (diameter) in the range of 157 to 702 nm, specifically 396 nm (DOE#5), spacing/pitch in the range of 286 to 740 nm (estimated density {1/spacing2} being 1.8 to 12.2 pillars per µm2), specifically 576 nm (estimated density being 3 pillars per µm2) (DOE#5) [pgs. 6-8], and a height of 1.63 to 15.1 µm, specifically 6.47 µm (DOE#5), and an aspect ratio of 16.3 (considered close enough to anticipate the claimed range), wherein a visible taper begins anywhere above mid-height to a distal point for DOE#5 (Fig. 11), wherein, assuming a cone geometry, forms an estimated tip angle 7° or greater, wherein the shape, except for the height, remains largely the same after several loops/cycles. As related to the aspect ratio, a range of 5.2 to 50.1 was examined but the given height/diameter ranges give an estimated AR of 10.3 to 21.5, which largely coincides with the data set as set forth in Fig. 8.
“[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art" Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2131.03 I. Furthermore, in the event that the ranges are not anticipated, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
In the event that the tip angle is not taught as recited above: Dorrer teaches a nanograss comprising using a black silicon process, wherein the nanograss comprises a similar if not identical spike shape of Atthi, wherein the height is about 10 µm and an opening/tip angle is about 10° [Experimental, pg. 163]. It has been evidenced that that the tip angle would be inherently similar or identical or it would have been obvious and motivated to one of ordinary skill in the art form a similar structure wherein the tip angle would not have substantially changed upon processing a height.
Regarding claim 19, the pluralities of structures are depicted as having more than one heights (Fig. 11).
Regarding claim 20, the pluralities of structures are formed on more than one side of a surface.
Regarding claim 22, the nanopillar structures would have likely contained residual (coated) silicon oxide thereon if they were not cleaned following the etching procedure.

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Atthi, optionally in view of Dorrer, as applied to claims 1 & 12 above, further in view of Juodkazis et al. (U.S. Pub. No. 2016/0212989 A1”) (hereinafter “Juodkazis”) and Wu et al.(“Nanostructured surface topographies…”) (hereinafter “Wu”).
Regarding claim 19, Atthi teaches that black silicon forming ultrahydrophobic surfaces can be useful in arts such as anti-fouling and anti-adhesion (Introduction). In the event that first and second sets of nanopillars having different first and second heights, respectively, is not taught by Atthi: 
Juodkazis teaches that superhydrophobic surfaces can be useful in self-cleaning/antifouling activity of microbial cells [0002, 0006-0007], specifically using black silicon (bSi) nanopillars [0017, 0033, 0046, 0072-0078].
It would have been obvious to one of ordinary skill in the art at the time of invention to adapt a nanostructured black silicon surfaces usable in antifouling/antiadhesion technology in the elimination of bacterial/microbial cells. One of ordinary skill in the art would have been motivated to use a nanostructured black silicon surface, regardless of surface chemistry, as a highly effective bactericidal surface for use in both biomedical and industrial applications, wherein the sharp tips formed by the nanopillars will pierce and destroy bacteria/microbial cell walls [0078].
Wu teaches a first case wherein all of the plurality of bactericidal structured silicon nanopillars have the same or similar height and a second case wherein two different heights are formed (Table 1, Sc & pgs. 8-9).
It would have been obvious to one of ordinary skill in the art at the time of invention to form a plurality of nanopillars comprising a first set with a first height and a second set with a second height. One of ordinary skill in the art would have been motivated to form an increased stretching of the cell wall with an unchanged/decreased spacing and to form a structure like the dragonfly wings from which they are inspired.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Atthi, optionally in view of Dorrer, as applied to claim 12 above, further in view of Juodkazis et al. (U.S. Pub. No. 2016/0212989 A1”) (hereinafter “Juodkazis”) and Luong-Van et al.(U.S.. Pub. No. 2012/0251611 A1) (hereinafter “Luong-Van”).
Regarding claim 20, Atthi teaches that black silicon forming ultrahydrophobic surfaces can be useful in arts such as anti-fouling and anti-adhesion (Introduction). In the event that first and second pluralities of nanopillars on first and second sides, respectively, is not taught by Atthi:
Juodkazis teaches that superhydrophobic surfaces can be useful in self-cleaning/antifouling activity of microbial cells [0002, 0006-0007], specifically using black silicon (bSi) nanopillars [0017, 0033, 0046, 0072-0078].
It would have been obvious to one of ordinary skill in the art at the time of invention to adapt a nanostructured black silicon surfaces usable in antifouling/antiadhesion technology in the elimination of bacterial/microbial cells. One of ordinary skill in the art would have been motivated to use a nanostructured black silicon surface, regardless of surface chemistry, as a highly effective bactericidal surface for use in both biomedical and industrial applications, wherein the sharp tips formed by the nanopillars will pierce and destroy bacteria/microbial cell walls [0078].
Luong-Van teaches a nanostructured antibacterial surface, wherein a substrate comprises a plurality of nanopillars on both sides [0039].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a nanostructured antibacterial surface on both sides of a silicon substrate/wafer. One of ordinary skill in the art would have been motivated to adapt any surface used in medical devices.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Atthi, optionally in view of Dorrer, as applied to claim 12 above, further in view of Juodkazis et al. (U.S. Pub. No. 2016/0212989 A1”) (hereinafter “Juodkazis”) and Gifford et al. (U.S. Pub. No. 2018/0272045 A1) (hereinafter “Gifford”).
Regarding claim 22, Atthi teaches that black silicon forming ultrahydrophobic surfaces can be useful in arts such as anti-fouling and anti-adhesion (Introduction). Atthi teaches a nanostructured black silicon surface, in the event that a portion of the pillars are not coated with a metal oxide.
Juodkazis teaches that superhydrophobic surfaces can be useful in self-cleaning/antifouling activity of microbial cells [0002, 0006-0007], specifically using black silicon (bSi) nanopillars [0017, 0033, 0046, 0072-0078].
It would have been obvious to one of ordinary skill in the art at the time of invention to adapt a nanostructured black silicon surfaces usable in antifouling/antiadhesion technology in the elimination of bacterial/microbial cells. One of ordinary skill in the art would have been motivated to use a nanostructured black silicon surface, regardless of surface chemistry, as a highly effective bactericidal surface for use in both biomedical and industrial applications, wherein the sharp tips formed by the nanopillars will pierce and destroy bacteria/microbial cell walls [0078].
Gifford teaches etching of a silicon surface to form a plurality of nanopillars comprise dimensions of a nanopillar diameter of 1 nm to 1000 nm and a height of 100 nm to 10 µm, and a spacing of 100 nm to 2 µm, wherein nanopillars falling within that range exhibit more antibacterial activity in comparison to those that fall outside the established range [0006, 0044, claim 1], wherein the pillars may be coated with a biocompatible comprising metal oxides [0049, 0053, 0005], which can further promote bactericidal activity.
It would have been obvious to one of ordinary skill in the art at the time of invention to form a biocompatible coating with metal oxide. One of ordinary skill in the art would have been motivated to further promote the bactericidal activity of antibacterial nanopillars.

Claims 1, 3, 6-7, & 10 are rejected under 35 U.S.C. 103 as obvious over Atthi et al. (“Increasing Active Surface Area…”) (hereinafter “Atthi”), Ivanova et al. (“Bactericidal activity of black silicon”) (hereinafter “Ivanova”), and Sussarey-Arce et al. (“Bacteria Viability on…Modified Silicon Nanowire Arrays”) (hereinafter “Sussarey-Arce”), and optionally Dorrer et al. (“Wetting of Silicon Nanograss…”) (hereinafter “Dorrer”).
Regarding claims 1, 3, and 6-7, Atthi teaches using the black silicon inductively coupled plasma DRIE/Bosch process to form ultra-hydrophobic surfaces by maximizing Wenzel roughness [Introduction, pg. 1], inherently greater than 1) via forming a plurality of functional needle-shaped nano-pillars on a silicon substrate (wafer) that are initially ultra-hydrophilic before being coated. The ultrahydrophilic surface (of examples DOE#1-9, more specifically example 5) having a water contact angle of close to 0°, assumed to be about 5°/below 20° (Fig. 7), comprises nano-pillar size (diameter) in the range of 157 to 702 nm, specifically 396 nm (DOE#5), spacing/pitch in the range of 286 to 740 nm (estimated density {1/spacing2} being 1.8 to 12.2 pillars per µm2), specifically 576 nm (estimated density being 3 pillars per µm2) (DOE#5) [pgs. 6-8], and a height of 1.63 to 15.1 µm, specifically 6.47 µm (DOE#5), and an aspect ratio of 16.3 (considered close enough to anticipate the claimed range), wherein a visible taper begins anywhere above mid-height to a distal point for DOE#5 (Fig. 11), wherein, assuming a cone geometry, forms an estimated tip angle 7° or greater, wherein the shape, except for the height, remains largely the same after several loops/cycles. As related to the aspect ratio, a range of 5.2 to 50.1 was examined but the given height/diameter ranges give an estimated AR of 10.3 to 21.5, which largely coincides with the data set as set forth in Fig. 8.
“[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art" Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2131.03 I. Furthermore, in the event that the ranges are not anticipated, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
In the event that the tip angle is not taught as recited above: Dorrer teaches a nanograss comprising using a black silicon process, wherein the nanograss comprises a similar if not identical spike shape of Atthi, wherein the height is about 10 µm and an opening/tip angle is about 10° [Experimental, pg. 163]. It has been evidenced that that the tip angle would be inherently similar or identical or it would have been obvious and motivated to one of ordinary skill in the art form a similar structure wherein the tip angle would not have substantially changed upon processing a height.
In the event that a superhydrophilic nanotextured material of Atthi formed is not motivated in use: Ivanova teaches that nanostructured black silicon is naturally hydrophilic and antibacterial and does not require superhydrophobicity to pierce cell walls and cause cell death. It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to use/adapt the superhydrophilic black silicon for antibacterial purposes.
However, the antibacterial nanostructured black silicon of Atthi/(Dorrer)/Ivanova is not taught to be functionalized with silane chemistry.
Sussarey-Arce teaches an anti-bacterial nano-topographical silicon surface forming vertically aligned nanopillars having a water contact angle of less than 5°, indicating superhydrophilicity (pg. 3106, right col., 1st paragraph), wherein the surface of the nanopillars has been functionalized with (3-aminopropyl) triethoxysilane (ATPES) (hydrophilic silane) frequently used in modification of biocompatible surfaces and as a carrier for the loading/release of a biocide, such as chlorhexidine digluconate (CHD) (pgs. 3105-3106).
It would have been obvious to one of ordinary skill in the art at the time of invention to functionalize the surface of at least a portion of the silicon nanostructures with silane. One of ordinary skill in the art would have been motivated to increase both biocompatibility and biocidal activity of an antibacterial silicon surface.
Regarding claim 10, the pluralities of structures are depicted as having more than one similar heights (Fig. 11).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Atthi in view of Ivanova, Sussarey-Arce, and optionally Dorrer, as applied to claim 1 above, further in view of Wu et al.(“Nanostructured surface topographies…”) (hereinafter “Wu”).
Regarding claim 10, in the event that first and second sets of nanopillars having different first and second heights, respectively, is not taught by Atthi/Ivanova/Sussarey-Arce: 
Wu teaches a first case wherein all of the plurality of bactericidal nanopillars have the same or similar height and a second case wherein two different heights are formed (Table 1, Sc & pgs. 8-9).
It would have been obvious to one of ordinary skill in the art at the time of invention to the plurality of nanopillars comprising a first set with a first height and a second set with a second height. One of ordinary skill in the art would have been motivated to form an increased stretching of the cell wall with an unchanged/decreased spacing and to form a structure like the dragonfly wings from which they are inspired.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        November 16th, 2022